Case 1:19-cv-02357-FB-JO Document 31 Filed 12/20/19 Page 1 of 1 PageID #: 190


                                                                                      San Francisco & New York


                                                                       David H. Kwasniewski, Esq.
                                                                                kwasniewski@braunhagey.com

                                       December 20, 2019

VIA ECF
The Honorable Frederic Block
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:    Pasik v. Boon Technologies, LLC, et al., E.D.N.Y. Case No. 19-2357-FB-JO

Your Honor:

       We represent Defendants Boon Technologies, LLC; Wondercide, LLC; and Stephanie
Boone. On September 25, 2019, the parties appeared before the Court at a pre-motion
conference, at which the Court ordered the parties to mediation. In the event the mediation was
unsuccessful, the Court granted Defendants leave to proceed with a motion to dismiss.

        The parties attended mediation on November 18, 2019, but were unable to resolve the
case. The parties agreed on a briefing schedule premised on the parties’ understanding that the
Court’s discovery stay would continue pending resolution of the motion. Plaintiff then reversed
field and took the position that discovery should begin immediately. On December 11, 2019,
Magistrate Judge Orenstein ordered discovery to commence. (Dkt. No. 30.) Since then, the
parties have been unable to agree to a briefing schedule for the motion to dismiss. Accordingly,
we write to request that the Court approve the following schedule, which was originally
proposed by the Plaintiff and comports with the requirements of the Federal Rules of Civil
Procedure:

       Defendants’ Motion: December 30, 2019
       Plaintiff’s Opposition: January 29, 2019
       Defendants’ Reply: February 12, 2019

       We thank the Court for its attention to this matter.

                                        Very truly yours,


                                       David Kwasniewski


                                                                  San Francisco                         New York
                                                351 California Street, 10th Floor       7 Times Square, 27th Floor
                                                      San Francisco, CA 94104           New York, NY 10036‐6524
                                                    Tel. & Fax: (415) 599‐0210         Tel. & Fax: (646) 829‐9403
